Exhibit 10.3
EQUITY PLEDGE AGREEMENT
     THIS EQUITY PLEDGE AGREEMENT (this “Agreement”) dated as of this 9th day of
May, 2011, among TRIANGLE CAPITAL CORPORATION, a Maryland corporation (the
“Borrower”), ARC INDUSTRIES HOLDINGS, INC., a Delaware corporation (“ARC”),
BRANTLEY HOLDINGS, INC., a Delaware corporation (“Brantley”), ENERGY HARDWARE
HOLDINGS, INC., a Delaware corporation (“Energy”), MINCO HOLDINGS, INC., a
Delaware corporation (“Minco”), PEADEN HOLDINGS, INC., a Delaware corporation
(“Peaden”), TECHNOLOGY CROPS HOLDINGS, INC., a Delaware corporation
(“Technology” and together with ARC, Brantley, Energy, Minco, Peaden and the
Borrower, the “Pledgors” and each, a “Pledgor”), and BRANCH BANKING AND TRUST
COMPANY (“BB&T”), acting as agent (in such capacity, the “Administrative Agent”)
for itself and the other Secured Parties (as defined in the Credit Agreement
referred to below).
W I T N E S S E T H
     WHEREAS, the Administrative Agent and the Lenders (as defined in the Credit
Agreement defined below) have agreed to extend credit to Borrower pursuant to
the terms of that certain Credit Agreement of even date herewith, among the
Pledgors, the Administrative Agent, the Lenders signatory thereto, and BB&T
Capital Markets and Fifth Third Bank, as Joint Lead Arrangers (as amended,
restated, or otherwise modified from time to time (the “Credit Agreement”);
     WHEREAS, the Pledgors may from time to time enter into or guarantee one or
more Hedge Transactions (as defined in the Credit Agreement) with the Hedge
Counterparties (as defined in the Credit Agreement);
     WHEREAS, each Pledgor beneficially and legally owns the limited liability
company membership interests, limited partnership interests, stock and other
equity interests described on Schedule I attached hereto (the “Pledged
Entities”); provided that, notwithstanding anything herein to the contrary,
Pledged Entities shall not include the SBIC Entities; and
     WHEREAS, it is a condition of the Lenders’ agreement to extend credit to
Borrower pursuant to the Credit Agreement that the Administrative Agent, on
behalf of the Secured Parties (as defined in the Credit Agreement), receive a
pledge of the Collateral (as defined below) hereunder by Pledgors’ execution and
delivery of this Agreement to secure: (a) the due and punctual payment by
Borrower of: (i) the principal of and interest on the Notes (including, without
limitation, any and all Revolver Advances), when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and any renewals, modifications or extensions thereof, in whole or in
part; (ii) each payment required to be made by any Pledgor under the Credit
Agreement, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon, and obligations, if any, to provide cash
collateral and any renewals, modifications or extensions thereof, in whole or in
part; and (iii) all other monetary obligations of any Pledgor to the Secured
Parties under the Credit Agreement and the other Loan Documents to which any
Pledgor is or is to be a party and any renewals, modifications or extensions
thereof, in whole or in part; (b) the due and punctual performance of all other
obligations of any Pledgor under the Credit Agreement and the other Loan
Documents

1



--------------------------------------------------------------------------------



 



to which such Pledgor is or is to be a party, and any renewals, modifications or
extensions thereof, in whole or in part; (c) the due and punctual payment
(whether at the stated maturity, by acceleration or otherwise) of all
obligations (including any and all Hedging Obligations (as defined in the Credit
Agreement) arising under Hedging Agreements and obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due),
indebtedness and liabilities of any Pledgor, now existing or hereafter incurred
under, arising out of or in connection with any and all Hedging Agreements and
any renewals, modifications or extensions thereof (including, all obligations,
if any, of any Pledgor as guarantor under the Credit Agreement in respect of
Hedging Agreements), and the due and punctual performance and compliance by each
Pledgor with all of the terms, conditions and agreements contained in any
Hedging Agreements and any renewals, modifications or extensions thereof;
(d) the due and punctual payment and performance of all indebtedness,
liabilities and obligations of any one or more of Pledgors and the Guarantors
arising out of or relating to any Bank Products; (e) the due and punctual
payment and performance of all indebtedness, liabilities and obligations of any
one or more of Pledgors and the Guarantors arising out of or relating to any
Cash Management Services; and (f) the due and punctual payment and performance
of all obligations of each of the Guarantors under the Credit Agreement and the
other Loan Documents to which they are or are to be a party and any and all
renewals, modifications or extensions thereof, in whole or in part (all of the
foregoing indebtedness, liabilities and obligations being collectively called
the “Obligations”).
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereby agree
as follows:
     SECTION 1. Definitions. Any capitalized terms used but not defined herein
shall have the meanings assigned to them in the Credit Agreement.
     SECTION 2. Pledge; Perfection.
     (a) As collateral security for the due and punctual payment of the
Obligations, each Pledgor hereby pledges, hypothecates, delivers and assigns and
grants unto Administrative Agent, as agent for itself and the Secured Parties, a
security interest (which security interest shall constitute a first priority
security interest), in all of Pledgor’s membership interests, limited
partnership interests, common stock and other equity interests in the Pledged
Entities and all securities instruments or other rights convertible into or
exercisable for the foregoing (the “Equity Interests”), together with all
proceeds, profits, interests, capital accounts, accounts, contract rights,
general intangibles, deposits, funds, dividends, distributions, rights to
dividends, rights to distributions, including both distributions of money and of
property, and other rights, claims and interests relating to or arising out of
Pledgor’s Equity Interests, now owned or hereafter acquired, in the Pledged
Entities, together with any and all replacements or substitutions for or
proceeds of all of the foregoing (collectively, the “Collateral”); provided
that, notwithstanding anything herein to the contrary, Collateral shall not
include, and the security interest herein shall not attach to, (i) any Equity
Interests issued by the SBIC Entities (as defined in the Credit Agreement),
(ii) any outstanding Equity Interests of a Foreign Subsidiary in excess of 65%
of the voting power of all classes of Equity Interests

2



--------------------------------------------------------------------------------



 



of such Foreign Subsidiary entitled to vote or (iii) any property rights in
Equity Interests (other than Equity Interests issued by any Subsidiary), or any
Operating Documents of any issuer of such Equity Interests to which Pledgor is a
party, or any of its rights or interests thereunder, if the grant of such
security interest shall constitute or result in (A) the abandonment,
invalidation or unenforceability of any right, title or interest of the Pledgor
therein or (B) a breach or termination pursuant to the terms of, or a default
under, any such property rights or Operating Documents (other than to the extent
that any such term would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the UCC (or any successor provisions) of any relevant
jurisdiction or any other Applicable Law (including the Bankruptcy Code) or
principles of equity) (the Equity Interests described in foregoing clauses
(i) through (iii), the “Excluded Equity Interests”); provided further that,
until such time as attachment occurs with respect to any Excluded Equity
Interest of the type described in clause (iii), references in this Agreement to
“Pledged Entities” shall be deemed not to include the issuers of such Excluded
Equity Interest.
     This Agreement is not intended to place Administrative Agent or any Secured
Party in a position of being a member, shareholder or partner of any Pledged
Entity, but is intended to grant Administrative Agent, on behalf of the Secured
Parties, a lien on and security interest in Pledgor’s Equity Interests in the
Pledged Entities including, without limitation, any and all of the Collateral
but specifically excluding any general partnership interests.
     (b) Each Pledgor hereby delivers to the Administrative Agent (or to the
Collateral Custodian as its agent and bailee), on behalf of the Secured Parties,
including itself, herewith all certificates, instruments and documents, if any,
representing the Equity Interests in the Pledged Entities to be held by the
Administrative Agent as Collateral, together with a transfer power in blank duly
executed by Pledgor.
     SECTION 3. Representations and Warranties. Each Pledgor hereby represents
and warrants, as of the date hereof and each day on which a Borrowing is made,
that:
     (a) Pledgor has all requisite power and authority to enter into this
Agreement, to grant a security interest in the Collateral for the purposes
described in Section 2 and to carry out the transactions contemplated by this
Agreement;
     (b) No approval of or consent from any person or entity (other than the
acknowledgement and consent of any Pledged Entity which is a Subsidiary as
evidenced by its signature hereto) is required in connection with the execution
and delivery by Pledgor of this Agreement, the granting and perfection of the
security interests in the Collateral, or the carrying out of the transactions
contemplated by this Agreement (including the exercise by the Administrative
Agent of the voting or other rights provided for in this Agreement or the
exercise of remedies in respect thereof);
     (c) Pledgor is the record and beneficial owner of the Collateral as of the
date hereof;

3



--------------------------------------------------------------------------------



 



     (d) All of the Collateral is owned by Pledgor free and clear of any pledge,
mortgage, hypothecation, lien, charge, encumbrance or any security interest in
such Collateral or the proceeds thereof, except for the security interest
granted to the Administrative Agent on behalf of the Secured Parties hereunder,
and there are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance of sale of, any
Equity Interests;
     (e) The execution, delivery and performance by Pledgor of this Agreement do
not and will not contravene or constitute a default under or result in any
violation of any agreement (including, without limitation, the operating or
partnership agreement of any Pledged Entity), indenture or other instrument,
license, judgment, decree, order, law, statute, ordinance or other governmental
rule or regulation applicable to Pledgor;
     (f) On each Representation Date (as defined in the Security Agreement),
Schedule I hereto (as such schedule may be amended or supplemented from time to
time pursuant to the terms of this Agreement) sets forth all of the issued and
outstanding Equity Interests held by Pledgor and such Equity Interests
constitute the percentage of issued and outstanding shares of stock, percentage
of membership interests or percentage of partnership interests of the respective
Pledged Entities indicated on Schedule I.
     (g) Each Pledged Entity is a limited liability company, limited partnership
or corporation duly formed, validly existing and in good standing as such under
the laws of the jurisdiction of its organization as set forth on Schedule I
hereto, and the execution and delivery of this Agreement require no action by or
in respect of, or filing with, any governmental body, agency or official (except
for the Uniform Commercial Code filings set forth in paragraph (h) below) and do
not contravene, or constitute a default under, the operating agreement,
partnership agreement, charter or by-laws of any Pledged Entity;
     (h) Upon filing of a Uniform Commercial Code Financing Statement with the
U.C.C. records of the Secretary of State of the state of organization of each
Pledgor, this Agreement creates and grants a valid lien on and perfected
security interest in the Collateral and the proceeds thereof, subject to no
prior security interest, lien, charge or encumbrance, or to any agreement
purporting to grant to any third party a security interest in the property or
assets of such Pledgor which would include the Collateral;
     (i) A true, correct and complete copy of the operating agreement, limited
partnership agreement, charter and by-laws, as the case may be, of each Pledged
Entity (together with all amendments thereto) has been provided to the
Administrative Agent;
     (j) to the extent that any limited liability company interests or
partnership interests pledged as Collateral are or represent issuers that have
opted to be treated as securities under the applicable U.C.C., the certificates
representing such securities have been delivered to the Administrative Agent (or
to the Collateral Custodian as its agent and bailee), and no limited liability
company interests or partnership interests pledged as Collateral are dealt in or
traded on securities exchanges or markets; and

4



--------------------------------------------------------------------------------



 



     (k) None of the Equity Interests constitutes Margin Stock.
     SECTION 4. Voting Rights; Distributions, Etc.
     (a) So long as no Event of Default (and the expiration of any cure period
related thereto), as defined in the Credit Agreement, shall have occurred and be
continuing:

  (i)   Each Pledgor shall be entitled to exercise any and all voting and/or
other consensual rights and powers relating or pertaining to the Collateral or
any part thereof, provided, however, that no vote shall be cast or right
exercised or other action taken which would (x) impair the Collateral or any
portion thereof or the rights and remedies of the Administrative Agent under the
Loan Documents, or (y) have or would reasonably be expected to have a material
adverse effect on the Collateral or any material part thereof or (z) result in
any violation of the provisions of this Agreement, the Credit Agreement or any
other Loan Document,     (ii)   except to the extent limited by this Agreement,
the Credit Agreement or any other Loan Document, each Pledgor shall be entitled
to receive and retain any and all cash dividends or cash distributions payable
on the Collateral, but any and all equity interests and/or liquidating
dividends, distributions in property, returns of capital, or other distributions
made on or in respect of the Collateral, whether resulting from a subdivision,
combination, or reclassification of the outstanding ownership units or other
interests of the Pledged Entities or received in exchange for the Collateral or
any part thereof or as a result of any merger, consolidation, acquisition, or
other exchange of assets to which any Pledged Entity may be a party or
otherwise, and any and all cash and other property received in redemption of or
in exchange for any Collateral (either upon call for redemption or otherwise),
shall be and become part of the Collateral pledged hereunder and, if received by
Pledgor, shall forthwith be delivered to Administrative Agent (accompanied by
proper instruments of assignment and/or powers of attorneys executed by Pledgor)
to be held subject to the terms of this Agreement;

     (b) Upon the occurrence and during the continuance of an Event of Default,
all rights of each Pledgor to exercise the voting and/or other consensual rights
and powers that Pledgor is entitled to exercise pursuant to Section 4(a)(i)
hereof and/or to receive the payments that Pledgor is authorized to receive and
retain pursuant to Section 4(a)(ii) hereof shall cease, and all such rights
shall thereupon become vested in Administrative Agent for the benefit of the
Secured Parties, who shall have the sole and exclusive right and authority to
exercise such voting and/or other consensual rights and powers and/or to receive
and retain such payments; provided, that nothing herein shall obligate
Administrative Agent to exercise such voting and/or other consensual rights, all
such action in such regard being solely in Administrative Agent’s or Secured
Parties’ discretion. Any and all money and other property paid over to or
received by

5



--------------------------------------------------------------------------------



 



Administrative Agent pursuant to the provisions of this paragraph (b) shall be
retained by Administrative Agent as additional Collateral hereunder and be
applied in accordance with the provisions hereof.
     SECTION 5. Covenants. Each Pledgor hereby covenants that until such time as
the Obligations shall have been indefeasibly paid in full:
     (a) Pledgor will not, without the prior written consent of the
Administrative Agent, sell, convey, assign, or otherwise dispose of, or grant
any option with respect to, all or any part of the Collateral or any interest
therein, except that Pledgor shall be permitted to receive and dispose of
distributions to the extent permitted by Section 4 (a)(ii) above; nor will
Pledgor create, incur or permit to exist any pledge, mortgage, lien, charge,
encumbrance or security interest whatsoever with respect to all or any part of
the Collateral or the proceeds thereof, other than that created hereby; nor will
Pledgor amend or terminate, or waive any default under or breach of the terms of
the operating agreement, limited partnership agreement or charter of any Pledged
Entity or consent to or permit any amendment, termination or waiver thereof,
except as not otherwise prohibited under the Loan Documents and to the extent
such action does not and would not reasonably be likely to have a Material
Adverse Effect with respect to the Pledged Entity or the Collateral; nor will
Pledgor enter into any contractual obligations that restrict or inhibit, or
which would reasonably be expected to restrict or inhibit, the Administrative
Agent’s rights or ability to vote or sell or otherwise dispose of the Collateral
or any part thereof after an Event of Default; nor will Pledgor consent to or
permit the issuance of any additional Equity Interests in any Pledged Entity
(unless pledged to Administrative Agent hereunder), or any securities or
instruments exercisable or exchangeable for Equity Interests in any Pledged
Entity or otherwise representing any right to acquire any Equity Interest in any
Pledged Entity or any general partnership interests in any Pledged Entity that
is a limited partnership.
     (b) Pledgor will not permit any Pledged Entity to change its entity form
or, except as permitted under the Credit Agreement, merge into or consolidate
into any other entity and will give to Administrative Agent not less than
20 days’ prior written notice of (i) any change in the name of any Pledgor or
the name of any Pledged Entity or (ii) any change in the location of the
principal place of business (or, in the case of an individual Pledgor, the
principal residence) of Pledgor or any Pledged Entity; provided that Pledgor
shall not permit any change described in the preceding clauses (i) and
(ii) unless Pledgor shall have taken all actions necessary or reasonably
requested by the Administrative Agent to maintain the continuance, validity,
perfection and the same or better priority of the Administrative Agent in the
Collateral.
     (c) Pledgor will, at Pledgor’s own expense, defend Administrative Agent’s
and Secured Parties’ right, title, special property and security interest in and
to the Collateral and any distributions with respect thereto against the claims
of any Person (other than the holders of Permitted Encumbrances).

6



--------------------------------------------------------------------------------



 



     (d) Pledgor will comply with all its obligations under any limited
liability company or partnership agreement relating to the Equity Interests and
will preserve and protect the Collateral.
     (e) Pledgor will promptly pay and discharge before the same become
delinquent, all taxes, assessments and governmental charges or levies imposed on
Pledgor or the Collateral, except for taxes timely disputed in good faith, for
which adequate reserves have been made.
     (f) The Secured Parties shall have the right, upon request on the terms set
forth in Section 5.02 of the Credit Agreement, to review, examine and audit the
books and records of any Pledged Entity and of Pledgor with regard to the
Collateral and any distributions with respect thereto.
     (g) Pledgor consents to the transfer pursuant to the collateral assignment,
pledge or grant of security interest in any limited liability company or
partnership interest pledged as Collateral to the Administrative Agent or its
nominee and, following the occurrence and during the continuance of an Event of
Default, consents to the transfer of any such interests to and the admission of
the Administrative Agent or its nominee as a member in any limited liability
company or partner in any partnership, as the case may be, with all the rights
and powers related thereto.
     (h) In the event that Pledgor acquires rights in any Equity Interests after
the date of this Agreement, Pledgor shall deliver to the Administrative Agent,
on or before the Reporting Date (as defined in the Security Agreement)
immediately following the end of the Fiscal Quarter during which it acquires any
such rights, a completed Pledge Supplement, substantially in the form of
Exhibit A attached hereto, reflecting such new Equity Interests and all other
Equity Interests. Notwithstanding the foregoing it is understood and agreed that
the security interest of the Administrative Agent shall attach to all such newly
acquired Equity Interests immediately upon Pledgor’s acquisition of rights
therein and shall not be affected by the failure of Pledgor to deliver such
supplement.
     SECTION 6. Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default (and the expiration of any cure period
related thereto), Administrative Agent may, in addition to the exercise by
Administrative Agent of its rights and remedies under any other Section of this
Agreement or under the Credit Agreement or any other agreement relating to the
Obligations or otherwise available to it at law or in equity:
     (a) declare the principal of and all accrued interest on and any other
amounts owing with respect to the Obligations immediately due and payable,
without demand, protest, notice of default or other notices of any kind, except
that Borrower and Pledgor shall be provided notice of acceleration or of
intention to accelerate, provided, however, that failure to provide such notice
to Borrower and Pledgor shall in no way affect the rights of the Lenders, and

7



--------------------------------------------------------------------------------



 



     (b) exercise all the rights and remedies of a secured party under the
Uniform Commercial Code in effect in the State of North Carolina at that time
and sell (in compliance with applicable laws, including securities laws) the
Collateral, or any part thereof, at public or private sale, at any broker’s
board, upon any securities exchange, or elsewhere, for cash, upon credit, or for
future delivery, as Administrative Agent may deem appropriate in the
circumstances and commercially reasonable. Administrative Agent shall have the
right to impose limitations and restrictions on the sale of the Collateral as
Administrative Agent may deem to be necessary or appropriate to comply with any
law, rule, or regulation (Federal, state, or local) having applicability to the
sale, including, but without limitation, restrictions on the number and
qualifications of the offerees and requirements for any necessary governmental
approvals, and Administrative Agent shall be authorized at any such sale (if it
deems it necessary or advisable to do so) to restrict the prospective offerees
or purchasers to Persons who will represent and agree that they are purchasing
securities included in the Collateral for their own account and not with a view
to the distribution or sale thereof in violation of applicable securities laws
and Pledgor hereby waives, to the maximum extent permitted by law, any claim
arising because the price at which the Collateral may have been sold at such
private sale was less than the price that might have been obtained at public
sale, even if Administrative Agent accepts the first offer received and does not
offer such Collateral to more than one offeree. Upon consummation of any such
sale, Administrative Agent shall have the right to assign, transfer, and deliver
to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of Pledgor, and Pledgor hereby waives (to the extent
permitted by law) all rights of redemption, stay, and/or appraisal that Pledgor
now has or may at any time in the future have under any rule of law or statute
now existing or hereafter enacted. To the extent that notice of sale shall be
required to be given by law, Administrative Agent shall give Pledgor at least
ten (10) days’ prior written notice of its intention to make any such public or
private sale. Such notice shall state the time and place fixed for sale, and the
Collateral, or portion thereof, to be offered for sale. Any such sale shall be
held at such time or times within ordinary business hours and at such place or
places as Administrative Agent may fix in the notice of such sale. At any such
sale, the Collateral, or portion thereof, to be sold may be sold in one lot as
an entirety or in separate parcels, as Administrative Agent may determine, and
Administrative Agent may itself bid (which bid may be in whole or in part in the
form of cancellation of the Obligations) for and purchase the whole or any part
of the Collateral. Administrative Agent shall not be obligated to make any sale
of the Collateral if it shall determine not to do so, regardless of the fact
that notice of sale of the Collateral may have been given. Administrative Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned. In case sale of all or any part of
the Collateral is made to any Person other than the Administrative Agent or any
Lender on credit or for future delivery, the Collateral so sold may be retained
by Administrative Agent until the sale price is paid by the purchaser or
purchasers thereof. Administrative Agent shall not incur any liability in case
any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in case of any such failure, such Collateral

8



--------------------------------------------------------------------------------



 



may be sold again upon like notice. Pledgor hereby agrees that any sale or
disposition of the Collateral conducted in conformity with reasonable commercial
practices of banks, insurance companies or other financial institutions in the
city and state where Administrative Agent is located in disposing of property
similar to the Collateral shall be deemed to be commercially reasonable.
     (c) Pledgor recognizes that the Administrative Agent and Secured Parties
may be unable to effect a public sale of all or part of the Collateral by reason
of certain prohibitions contained in the Securities Act of 1933, as amended, and
applicable state securities laws but may be compelled to resort to one or more
private sales to a restricted group of purchasers who will be obligated to
agree, among other things, to acquire all or a part of the Collateral for their
own account, for investment, and not with a view to the distribution or resale
thereof. Pledgor acknowledges and agrees that any private sale so made may be at
prices and on other terms less favorable to the seller than if such Collateral
were sold at public sale and that the Administrative Agent has no obligation to
delay the sale of such Collateral for the period of time necessary to permit the
registration of such Collateral for public sale under any securities laws.
Pledgor agrees that a private sale or sales made under the foregoing
circumstances shall not be deemed to have not been made in a commercially
reasonable manner solely as a result of being a private sale. If any consent,
approval, or authorization of any federal, state, municipal, or other
governmental department, agency, or authority should be necessary to effectuate
any sale or other disposition of the Collateral, or any partial sale or other
disposition of the Collateral, Pledgor will execute all applications and other
instruments as may be required in connection with securing any such consent,
approval, or authorization and will otherwise use its best efforts to secure the
same. In addition, if the Collateral is disposed of pursuant to Rule 144,
Pledgor agrees to complete and execute a Form 144, or comparable successor form,
at the Administrative Agent’s written request; and Pledgor agrees to provide any
material adverse information in regard to the current and prospective operations
of each Pledged Entity of which Pledgor has knowledge and which has not been
publicly disclosed, and Pledgor hereby acknowledge that Pledgor’s failure to
provide such information may result in criminal and/or civil liability.
     SECTION 7. Application of Proceeds of Sale. The proceeds of sale of the
Collateral sold pursuant to Section 6 hereof shall be applied by Administrative
Agent as set forth in Section 6.04 of the Credit Agreement.
     SECTION 8. Administrative Agent Appointed Attorney-in-Fact. Each Pledgor
hereby appoints Administrative Agent as Pledgor’s attorney-in-fact, effective
during the continuance of an Event of Default, with full power of substitution,
for the limited purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that Administrative Agent may
deem necessary or advisable to accomplish the purposes hereof, which appointment
is coupled with an interest and is irrevocable. Without limiting the generality
of the foregoing, after the occurrence and during the continuance of an Event of
Default, Administrative Agent shall have the right and power to receive,
endorse, and collect all checks and other orders for the payment of money made
payable to any Pledgor representing any dividend or other distribution payable
or distributable in respect of the Collateral or any part thereof, and to give
full discharge for same.

9



--------------------------------------------------------------------------------



 



     SECTION 9. Responsibility. Notwithstanding the provisions of Section 4(b)
hereof, Administrative Agent shall have no duty to exercise any voting and/or
other consensual rights and powers becoming vested in Administrative Agent with
respect to the Collateral or any part thereof, to exercise any right to redeem,
convert, or exchange any securities included in the Collateral, to enforce or
see to the payment of any dividend or any other distribution payable or
distributable on or with respect to the Collateral or any part thereof, or
otherwise to preserve any rights in respect of the Collateral against any third
parties.
     SECTION 10. No Waiver; Cumulative Remedies. No failure on the part of
Administrative Agent to exercise, and no delay in exercising, any right, power,
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy by Administrative Agent
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies of Administrative Agent hereunder are
cumulative and are not exclusive of any other remedies available to
Administrative Agent at law or in equity.
     SECTION 11. Termination. This Agreement shall terminate upon the complete
performance of each Loan Party’s obligations under each Loan Document and the
final and indefeasible payment in full of the Obligations. Upon termination of
this Agreement, Administrative Agent shall reassign and redeliver (or cause to
be reassigned or redelivered) to Pledgor such Collateral (if any) as shall not
have been sold or otherwise applied by Administrative Agent pursuant to the
terms hereof and as shall still be held by it hereunder together with
appropriate instruments of assignment and release.
     SECTION 12. Notices. Any notice or communication required or permitted
hereunder shall be given in the manner prescribed in the Credit Agreement to
such Person at its address set forth in the Credit Agreement or on Schedule I to
this Agreement.
     SECTION 13. Further Assurances. Each Pledgor agrees to do such further acts
and things, and to execute and deliver such agreements and instruments, as
Administrative Agent may at any time reasonably request in connection with the
administration or enforcement of this Agreement or related to the Collateral or
any part thereof or in order better to assure and confirm unto Administrative
Agent and the Secured Parties their rights, powers and remedies hereunder. Each
Pledgor hereby authorizes Administrative Agent to file one or more Uniform
Commercial Code financing or continuation statements, or amendments thereto,
relative to all or any part of the Collateral. Each Pledgor will execute and
deliver to the Administrative Agent (or to the Collateral Custodian as its agent
and bailee) all assignments, endorsements, powers, hypothecations, and other
documents required at any time and from time to time by the Administrative Agent
with respect to the Collateral in order to effect the purposes of this
Agreement. If any Pledgor shall become entitled to receive or shall receive with
respect to the Collateral any: (i) certificate (including, but without
limitation, any certificate representing a dividend or a distribution in
connection with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares, stock split, spin-off or
split-off); (ii) option, warrant or right, whether as an addition to, in
substitution of, in exchange for the Collateral, or otherwise; (iii) dividends
or distributions payable in property, including, without limitation, securities
issued by any person other than the issuer of the Collateral; or (iv) dividends
or distributions on dissolution, or in partial or total liquidation, or from
capital, capital

10



--------------------------------------------------------------------------------



 



surplus, or paid-in surplus, then, Pledgor shall accept any such instruments or
distributions as the Administrative Agent’s agent, shall receive them in trust
for the Administrative Agent, and shall deliver them forthwith to the
Administrative Agent (or to the Collateral Custodian as its agent and bailee) in
the exact form received with, as applicable, Pledgor’s endorsement when
necessary or appropriate undated stock or bond powers duly executed in blank, to
be held by the Administrative Agent (or to the Collateral Custodian as its agent
and bailee), subject to the terms hereof, as further collateral security for the
Obligations.
     SECTION 14. Binding Agreement. This Agreement and the terms, covenants, and
conditions hereof, shall be binding upon and inure to the benefit of the parties
hereto, and their respective heirs, executors, administrators, successors and
assigns.
     SECTION 15. Modification. Neither this Agreement nor any provisions hereof
may be amended, modified, waived, discharged, or terminated, nor may any of the
Collateral be released or the pledge or the security interest created hereby
extended, except by an instrument in writing signed by the parties hereto.
     SECTION 16. Severability. In case any lien, security interest, or other
right of Administrative Agent hereunder shall be held to be invalid, illegal, or
unenforceable, such invalidity, illegality, and/or unenforceability shall not
affect any other lien, security interest, or other right of Administrative Agent
hereunder.
     SECTION 17. Governing Law. This Agreement (including matters of
construction, validity, and performance) , the rights, remedies, and obligations
of the parties with respect to the Collateral to the extent not provided for
herein, and all matters concerning the validity, perfection, and the effect of
non-perfection of the pledge contemplated hereby, shall be governed by and
construed in accordance with the laws of the State of North Carolina or other
mandatory applicable laws. Notwithstanding anything herein, EACH PLEDGOR AGREES
TO SUBMIT TO THE JURISDICTION OF THE COURTS OF THE STATE OF NORTH CAROLINA AND
THE UNITED STATES DISTRICT COURTS SITTING THEREIN IN ANY ACTION TAKEN BY
ADMINISTRATIVE AGENT RELATING TO THIS AGREEMENT OR ANY PROVISIONS, RIGHTS OR
REMEDIES HEREOF. EACH PLEDGOR FURTHER AGREES THAT ANY ACTION TAKEN BY PLEDGOR
RELATING TO THIS AGREEMENT OR ANY PROVISIONS, RIGHTS OR REMEDIES HEREOF SHALL BE
TAKEN IN SAID COURTS AND SHALL NOT BE TAKEN IN ANY OTHER JURISDICTION. PLEDGOR
RECOGNIZES THAT THIS COVENANT IS AN ESSENTIAL PROVISION OF THIS AGREEMENT, THE
ABSENCE OF WHICH WOULD MATERIALLY ALTER THE CONSIDERATION GIVEN BY
ADMINISTRATIVE AGENT AND SECURED PARTIES TO PLEDGOR.
     SECTION 18. Duties of Administrative Agent. The Administrative Agent has
been appointed by the Secured Parties pursuant to the Credit Agreement. Its
duties to the Secured Parties, powers to act on behalf of the Secured Parties,
and immunity are set forth solely therein, and shall not be altered by this
Security Agreement. Any amounts realized by the Administrative Agent hereunder
shall be allocated pursuant to Section 6.04 of the Credit Agreement.
[remainder of page intentionally left blank; signature page follows]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Equity Pledge
Agreement to be duly executed and delivered as of the date first above written.

            TRIANGLE CAPITAL CORPORATION
      By:           Name:          Title:           ARC INDUSTRIES HOLDINGS,
INC.
      By:           Name:          Title:           BRANTLEY HOLDINGS, INC.
      By:           Name:          Title:           ENERGY HARDWARE HOLDINGS,
INC.
      By:           Name:          Title:           MINCO HOLDINGS, INC.
      By:           Name:          Title:           PEADEN HOLDINGS, INC.
      By:           Name:          Title:           TECHNOLOGY CROPS HOLDINGS,
INC.
      By:           Name:          Title:      

12



--------------------------------------------------------------------------------



 



         

            ADMINISTRATIVE AGENT:


BRANCH BANKING AND TRUST COMPANY,
as Administrative Agent for itself and the other Secured
Parties
      By:           Name:          Title:      

13



--------------------------------------------------------------------------------



 



         

Schedule I
NAMES, ADDRESSES, PLEDGED EQUITY INTERESTS AND STATES OF
ORGANIZATION OF PLEDGED ENTITIES

                                  State of Entity   Address   Owner(s)  
Ownership Interest   Organization
Pine Street
Holdings, LLC
  2711 Centerville Road, #400
Wilmington, Delaware 19805   Brantley Holdings,
Inc.   200 Preferred Shares
and 2,220 Common
Units warrants   DE
 
               
Brantley
Transportation,
LLC
  808 N. Ruth Street
Monahan, TX 79752   Brantley Holdings,
Inc.   4,560 Common Unit
warrants   DE
 
               
Energy
Hardware
Holdings, LLC
  101 E. Kennedy Blvd.
Tampa, FL 33602   Energy Hardware Holdings,
Inc.   4,833 Voting Units   FL
 
               
Peaden-Hobbs
Mechanical,
LLC
  620 W. Baldwin Rd.
Panama City, FL 32405   Peaden Holdings, Inc.   128,571 Common Units   DE
 
               
Minco
Technology
Labs, LLC
  1805 Rutherford Lane
Austin , TX 78754   Minco Holdings, Inc.   5,000 Class A Units   DE
 
               
American De-
Rosa Lamparts,
LLC
  1945 S. Tubeway Ave.
Commerce, CA 90040   Energy Hardware
Holdings, Inc.   6,516 Membership
Units   DE
 
               
Technology
Crops
International
  7996 N. Point Blvd., #100
Winston-Salem, NC 27106   Technology Crops
Holdings, Inc.   50 Common Units   DE
 
               
Carolina Beer
and Beverage,
LLC
  110 Barley Park Lane
Mooresville, N.C. 28115   ARC Industries
Holdings, Inc.   11,974 Class A Units &
11,974 Class B Units   NC
 
               
TK USA
Enterprises,
Inc.
  170 Township Line Road
Hillsborough, NJ 08844   Triangle Capital
Corporation (“TCC”)   26,593 Common Units   DE
 
               
Capital
Contractors,
Inc.
  88 Duryea Road
Melville, NY 11747   TCC   6.57 Common stock
warrants   NY
 
               

 



--------------------------------------------------------------------------------



 



                                  State of Entity   Address   Owner(s)  
Ownership Interest   Organization
Buckingham SRC,
Inc.
  3425 Service Road
Cleveland, OH 44111   TCC   Common stock
warrants   DE
 
               
Captek Softgel
International,
Inc
  16218 Arthur Street
Cerritos, CA 90703   TCC   80,000 Class A Units   CA
 
               
Main Street
Gourmet
  170 Muffin Lane
Cuyahoga Falls, OH 44223
  TCC   233.478 Preferred
shares, 1,652.182
common A units, 3,000
Common B Units   DE
 
               
Brantley
Holdings, Inc.
  3700 Glenwood Avenue #530,
Raleigh, North Carolina 27612   TCC   100% of shares   DE
 
               
Energy
Hardware
Holdings, Inc.
  3700 Glenwood Avenue #530,
Raleigh, North Carolina 27612   TCC   100% of shares   DE
 
               
Peaden Holdings, Inc.
  3700 Glenwood Avenue #530,
Raleigh, North Carolina 27612   TCC   100% of shares   DE
 
               
Minco Holdings, Inc.
  3700 Glenwood Avenue #530,
Raleigh, North Carolina 27612   TCC   100% of shares   DE
 
               
Technology Crops Holdings, Inc.
  3700 Glenwood Avenue #530,
Raleigh, North Carolina 27612   TCC   100% of shares   DE
 
               
ARC Industries Holdings, Inc.
  3700 Glenwood Avenue #530,
Raleigh, North Carolina 27612   TCC   100% of shares   DE

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PLEDGE SUPPLEMENT
     THIS PLEDGE SUPPLEMENT, dated as of _______________, 20__, is delivered by
[TRIANGLE CAPITAL CORPORATION] [NAME OF PLEDGOR] (the “Pledgor”) pursuant to
Section 5 of the Pledge Agreement referred to herein below. The Pledgor hereby
agrees that this Pledge supplement may be attached to the Equity Pledge
Agreement, dated as of __________, ____, 20___, made by the Pledgor in favor of
Branch Banking and Trust Company, as Administrative Agent (as amended, modified
or supplemented from time to time, the “Pledge Agreement,” capitalized terms
defined therein being used herein as therein defined), and that the Equity
Interests listed on Annex I to this Pledge Supplement shall be deemed to be part
of the Pledged Entities within the meaning of the Pledge Agreement and shall
become part of the Collateral and shall secure all of the Obligations as
provided in the Pledge Agreement. This Pledge Supplement and its attachments are
hereby incorporated into the Pledge Agreement and made a part thereof.

            [TRIANGLE CAPITAL CORPORATION]
      By:           Title:                  [NAME OF PLEDGOR]
      By:           Title:               

 



--------------------------------------------------------------------------------



 



Annex I
NAMES, ADDRESSES, PLEDGED STOCK INTERESTS AND STATES OF
ORGANIZATION OF PLEDGED ENTITIES

                                                                  State of
Pledged Entity   Address   Owner(s)   Ownership Interest   Organization

 